Case 13-44727        Doc 54      Filed 02/14/19    Entered 02/14/19 13:36:42          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-44727
         Wendell Strickland
         Sheila Strickland
                     Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/18/2013.

         2) The plan was confirmed on 04/18/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/30/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $58,300.00.

         10) Amount of unsecured claims discharged without payment: $54,191.90.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-44727       Doc 54     Filed 02/14/19    Entered 02/14/19 13:36:42                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor          $105,209.26
        Less amount refunded to debtor                      $1,357.26

 NET RECEIPTS:                                                                               $103,852.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $4,902.98
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $8,902.98

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 AT&T MOBILITY II LLC          Unsecured         282.00        281.57           281.57        184.31        0.00
 CACH LLC                      Unsecured     14,758.00     14,758.20        14,758.20       9,660.26        0.00
 DEPARTMENT STORES NATIONAL BA Unsecured      9,152.00       8,741.47         8,741.47      5,721.89        0.00
 DEPARTMENT STORES NATIONAL BA Unsecured      1,521.00       1,448.24         1,448.24        947.97        0.00
 DISCOVER BANK                 Unsecured      7,078.00       7,007.57         7,007.57      4,586.94        0.00
 EDELSTEIN & EDELSTEIN         Unsecured      6,013.00       5,882.77         5,882.77      3,850.68        0.00
 INTERNAL REVENUE SERVICE      Priority       7,017.56     10,864.56        10,864.56      10,864.56        0.00
 INTERNAL REVENUE SERVICE      Unsecured      2,340.03       2,340.03         2,340.03      1,531.71        0.00
 JP MORGAN CHASE BANK NA       Secured        5,011.56       5,011.56         5,011.56      5,011.56        0.00
 JP MORGAN CHASE BANK NA       Secured             0.00          0.00             0.00           0.00       0.00
 JP MORGAN CHASE BANK NA       Secured             0.00          0.00             0.00           0.00       0.00
 LVNV FUNDING                  Unsecured         237.00        214.04           214.04        140.10        0.00
 ONEMAIN FINANCIAL             Secured        4,567.00       3,501.90         3,501.90      3,501.90        0.43
 PORTFOLIO RECOVERY ASSOC      Unsecured     38,074.00     38,074.83        38,074.83      24,922.60        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      2,724.00       2,724.88         2,724.88      1,783.62        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      3,964.00       3,834.13         3,834.13      2,509.70        0.00
 QUANTUM3 GROUP                Unsecured      3,691.00       3,844.34         3,844.34      2,516.39        0.00
 WOODRIDGE POLICE DEPT         Unsecured         105.00           NA               NA            0.00       0.00
 ILLINOIS COLLECTION SERVICE   Unsecured          56.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE        Unsecured         114.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE        Unsecured         421.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE        Unsecured         547.00           NA               NA            0.00       0.00
 ONEMAIN                       Unsecured      4,964.00            NA               NA            0.00       0.00
 BANK ONE/CHASE                Unsecured      1,381.00            NA               NA            0.00       0.00
 BANK ONE/CHASE                Unsecured     11,485.00            NA               NA            0.00       0.00
 EDUCATION FED LOAN SERVICING Unsecured       8,363.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-44727      Doc 54       Filed 02/14/19    Entered 02/14/19 13:36:42                Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim         Claim       Principal       Int.
 Name                               Class   Scheduled        Asserted      Allowed        Paid          Paid
 FIA CARD SERVICES              Unsecured      4,323.00              NA           NA            0.00        0.00
 US DEPARTMENT OF EDUCATION     Unsecured     14,888.00       25,479.83     25,479.83     16,678.30         0.00
 WELLS FARGO DEALERS SERVICES   Secured           650.00          536.10       536.10        536.10         0.00


 Summary of Disbursements to Creditors:
                                                              Claim            Principal               Interest
                                                            Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00                 $0.00
       Mortgage Arrearage                                  $5,011.56          $5,011.56                 $0.00
       Debt Secured by Vehicle                             $4,038.00          $4,038.00                 $0.43
       All Other Secured                                       $0.00              $0.00                 $0.00
 TOTAL SECURED:                                            $9,049.56          $9,049.56                 $0.43

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                $0.00                  $0.00
        Domestic Support Ongoing                            $0.00                $0.00                  $0.00
        All Other Priority                             $10,864.56           $10,864.56                  $0.00
 TOTAL PRIORITY:                                       $10,864.56           $10,864.56                  $0.00

 GENERAL UNSECURED PAYMENTS:                          $114,631.90           $75,034.47                  $0.00


 Disbursements:

        Expenses of Administration                             $8,902.98
        Disbursements to Creditors                            $94,949.02

 TOTAL DISBURSEMENTS :                                                                      $103,852.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-44727        Doc 54      Filed 02/14/19     Entered 02/14/19 13:36:42            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/14/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
